      Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 1 of 7


             Lindsay G. Leavitt – 029110
 1               Lleavitt@jsslaw.com
              Jordan T. Leavitt – 031930
 2                jleavitt@jsslaw.com
      JENNINGS, STROUSS & SALMON, P.L.C.
 3     A Professional Limited Liability Company
              One East Washington Street
 4                     Suite 1900
             Phoenix, Arizona 85004-2554
 5            Telephone: (602) 262-5911
 6 Attorneys for Defendant
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10    Peter Strojnik,                             No. CV-20-02352-PHX-DWL
11                 Plaintiff,
                                                    DEFENDANT’S MOTION FOR
12    vs.                                           ATTORNEYS’ FEES, NON-
                                                    TAXABLE COSTS AND
13    Ashford Scottsdale LP d/b/a Courtyard         EXPENSES PURSUANT TO FED.
      by Marriott Scottsdale Old Towne;             R. CIV. P. 54(D) & RULE 68
14
                   Defendants.
15
16          Pursuant to Rule 54(d), Fed. R. Civ. P. and L. R. Civ. 54.2, Defendant Ashford
17 Scottsdale LP d/b/a Courtyard by Marriott Scottsdale Old Towne (“Defendant”)
18 through counsel undersigned, hereby moves for an award of attorneys’ fees, non-
19 taxable costs and expenses incurred in its successful defense against Mr. Strojnik’s
20 claims.    The Clerk’s judgment in favor of Defendant was entered pursuant to
21 Fed.R.Civ.P. 58(b)(1) on May 19, 2021.
22          For the reasons set forth herein, Defendant requests that the Court award
23 Defendant its reasonable attorneys’ fees in the amount of $5,752.50 and costs in the
24 amount of $774.25.
25          This Application is supported by the below Memorandum of Points and
26 Authorities, the attached Declaration of Counsel (Exhibit A), the Statement of Costs
27 (filed herewith); and the Court’s Order dismissing this case (Exhibit B).
28
                                                                         7686341v1(66097.2)
      Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 2 of 7



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2         A.     FACTUAL BACKGROUND
 3         On October 6, 2020, Mr. Strojnik filed his Complaint asserting claims against
 4 Defendant for violations of the Americans with Disabilities Act, as well as state law
 5 tort claims of Negligence, Negligent Misrepresentation, Failure to Disclose, Common
 6 Law Fraud, and Consumer Fraud. Defendant immediately removed the case to federal
 7 court because Mr. Strojnik’s ADA claim arose under a federal law.
 8         The motion practice in this case is relatively limited. Mr. Strojnik filed a Motion
 9 to Remand his “Brand Deceit” claim, which Defendant opposed. Defendant then filed
10 a bizarre “Motion that Defendant Prove Removal Jurisdiction and All Writs Act
11 Motion for Writ of Prohibition against Lindsay Leavitt and Jennings Strouss &
12 Salmon, PLC” [Doc. 15]. The Court issued an Order rebuking Mr. Strojnik’s
13 “gamesmanship” and then sought briefings from the parties, on whether remanding
14 Mr. Strojnik’s lawsuit back to state court would be “futile” under Bell v. City of
15 Kellogg, 922 F.2d 1418, 1425 (9th Cir. 1991). Defendant fully briefed a Motion to
16 Dismiss [Doc. 19 & Doc. 21]. On May 19, 2021, the Court granted Defendant’s Motion
17 to Dismiss and found that remanding the case would be “futile.” [Doc. 22].
18         B.     DEFENDANT IS ENTITLED TO ITS ATTORNEYS’ FEES AND
                  COSTS.
19
20         The Court has two statutory legal bases to award Defendant its attorneys’ fees
21 and costs.
22                1.     42 U.S.C. § 12205
23         Defendant requests its attorneys’ fees under 42 U.S.C. § 12205. Under this
24 statute the court may award a party who prevails in a lawsuit filed under the ADA “a
25 reasonable attorney’s fee, including litigation expenses and costs.” The purpose of
26 awarding fees to a prevailing defendant is “to deter the bringing of lawsuits without
27 foundation.” CRST Van Expedited, Inc.v. E.E.O.C., 136 S. Ct. 1642, 1652 (2016)
28
                                                2
                                                                            7686341v1(66097.2)
      Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 3 of 7



 1 (quoting Christianburg Garment Co. v. E.E.O.C., 434 U.S. 412, 420 (1978)). The
 2 court, therefore, has interpreted the statute “to allow prevailing defendants to recover
 3 [only] when the Plaintiff’s claim was frivolous, unreasonable or groundless.” Id.
 4 (quoting Christiansburg, 434 U.S. at 421).
 5         The Ninth Circuit has held that dismissing a case for lack of subject matter
 6 jurisdiction is “a significant victory and permanently changes the legal relationship of
 7 the parties.” Amphastar Pharmaceuticals Inc. v. Aventis Pharma SA, 856 F.3d 696,
 8 709 (9th Cir. 2017).
 9                2.      A.R.S. § 12-349.
10         Defendant is also entitled to attorneys’ fees, costs, and other sanctions under
11 Arizona law. A.R.S. § 12-349(A)(1)-(3) provides as follows:
12          A.    In a civil action commenced or appealed in a court of record in this state,
                  the court shall assess reasonable attorney fees, expenses and, at the
13
                  court’s discretion, double damages of not to exceed five thousand dollars
14                against an attorney or party, including this state and political
                  subdivisions of this state, if the attorney or party does any of the
15                following:
16          1.    Brings or defends a claim without substantial justification.
            2.    Brings or defends a claim solely or primarily for delay or harassment.
17
            3.    unreasonably expands or delays the proceeding.
18
19 In Park v. Wells Fargo, NA, 2020 WL 7059560 (D. Ariz. December 2, 2020), this
20 Court awarded the defendant its attorneys’ fees pursuant to § 12-349 because the
21 plaintiff was a frequent litigator who “continued to bring identical claims before the
22 Court” and “re-litigate settled issues without substantial justification.” Accordingly,
23 because Mr. Strojnik commenced his lawsuit in Arizona state court and because his
24 claims had no basis and were filed primarily to coerce Defendant into paying a
25 settlement, the Court has ample justification to award fees and costs to Defendant
26 pursuant to A.R.S. § 12-349(A).
27
28
                                               3
                                                                           7686341v1(66097.2)
      Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 4 of 7



 1          C.     DEFENDANT’S REQUEST IS REASONABLE.
 2          Defendant requests that the Court find that its request for attorney’s fees is
 3 reasonable. Local Rule LRCiv 54.2(c)(3) lists a number of facts the Court may consider
 4 when determining whether the requested attorney’s fee is reasonable.
 5          1.     The time and labor required of counsel.
 6          Undersigned counsel’s time and labor were reasonable in this action. Defendant
 7 initially removed the case to federal court and engaged in motion practice, ultimately
 8 prevailing on its dispositive motion.
 9          2.     The novelty and difficulty of the questions presented.
10          Mr. Strojnik’s ADA claim raised significant federal and state constitutional
11 standing issues, including whether he had suffered an “injury-in-fact” or whether there
12 was an “real and immediate threat of repeated harm in the future.” He also asserted
13 novel tort claims that have not been addressed squarely by Arizona courts, including
14 whether the ADA could serve as the basis for a negligence per se claim or whether a
15 plaintiff can sustain a fraud claim without suffering monetary harm.
16          3.     The skill requisite to perform the legal service properly.
17          Given that ADA accessibility litigation is (despite Mr. Strojnik’s best efforts) is
18 a relatively niche practice area, and given that the legal claims involved federal and
19 state constitutional standing issues, as well as novel tort claims, the legal skill required
20 to navigate these issues in a cost-efficient manner is relatively high.
21          4.     The preclusion of other employment by counsel because of the
                   acceptance of the action.
22
23          Undersigned counsel was not precluded from accepting other matters due to his
24 time spent litigating this case.
25          5.     The customary fee charged in matters of the type involved.
26          Undersigned counsel’s normal billing rate is $325/hour but he reduced it to
27 $295/hour in this matter due to a number of factors. This rate is below the customary
28
                                                 4
                                                                             7686341v1(66097.2)
      Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 5 of 7



 1 fee charged by partners at his firm, and certainly well below the customary fee charged
 2 by partners with comparable expertise at comparable firms in Phoenix.
 3          6.     Whether the fee contracted between the attorney and the client is fixed
                   or contingent.
 4
 5          The fee contracted for between Defendant and undersigned counsel was based
 6 on a discounted hourly rate.
 7          7.     Any time limitations imposed by the client or the circumstances.
 8          Not applicable.
 9          8.     The amount of money, or the value of the rights, involved, and results
                   obtained.
10
            Mr. Strojnik claimed damages in excess of $200,000. Defendant obtained a full
11
     dismissal.
12
            9.     The experience, reputation and ability of counsel.
13
            Undersigned counsel is one of, if not the most, experienced and successful ADA
14
     accessibility litigators in the region. He has successfully defended more than 300 ADA
15
     accessibility lawsuits since 2015 and he is frequently retained by defendants across the
16
     U.S. to defend their ADA lawsuits.
17
            10.    The “undesirability” of the case.
18
            This case was difficult given Defendant’s desired outcome (i.e., a full dismissal)
19
     but its relatively modest litigation budget, especially during Covid-19. Knowing that
20
     Mr. Strojnik, a former attorney, was not hindered by similar constraints—and in fact,
21
     he achieves his settlements by forcing defendants to aggressively (and expensively)
22
     litigate. Also, given that Mr. Strojnik is willing to escalate disputes (i.e., he recently
23
     filed a lawsuit in Maricopa County Superior Court against Defendant and undersigned
24
     counsel personally for “abuse of process”) litigating against Mr. Strojnik brings
25
     additional challenges that are not present in typical litigation matters.
26
            11.    The nature and length of the professional relationship between the
27                 attorney and the client.
28
                                                 5
                                                                                 7686341v1(66097.2)
      Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 6 of 7



 1         Undersigned counsel has defended a handful of Ashford Inc’s properties in
 2 ADA cases in Arizona and New Mexico.
 3         12.    Awards in similar actions.
 4         On January 12, 2021, a U.S. District Court for the Southern District of
 5 California awarded the defendant hotelier its attorney’s fees of $21,995.00 for
 6 prevailing on its Rule 12(b)(1) Motion. The Court found that defendant’s counsel’s
 7 rate of $500/hour was reasonable under the circumstances. See Strojnik v. 1017
 8 Coronado, Inc., Case No. 19-cv-02210-BAS-MSB, Doc. 22.
 9         13.    Any other matters deemed appropriate under the circumstances.
10         Given that Mr. Strojnik has been deemed a vexatious litigant who files baseless
11 ADA lawsuits in an attempt to extort local, minority-owned hotel franchisees,
12 Defendant requests the Court award its full attorneys’ fees and any other sanctions the
13 Court deems necessary to deter Mr. Strojnik from continuing to file baseless ADA
14 lawsuits.
15         RESPECTFULLY SUBMITTED this 2nd day of June, 2020.
16                                     JENNINGS, STROUSS & SALMON, P.L.C.
17                                     By s/ Lindsay G. Leavitt
                                         Lindsay G. Leavitt
18                                       Jordan T.Leavitt
                                         One East Washington Street, Suite 1900
19                                       Phoenix, Arizona 85004-2554
                                         Attorneys for Defendant
20
21
22
23
24
25
26
27
28
                                               6
                                                                         7686341v1(66097.2)
     Case 2:20-cv-02352-DWL Document 24 Filed 06/02/21 Page 7 of 7



 1                          CERTIFICATE OF SERVICE
 2       I hereby certify that on June 2, 2021, I electronically transmitted the attached
         document to the Clerk’s Office using the CM/ECF System for filing and
 3       transmittal of a Notice of Electronic Filing to the following CM/ECF
         registrants:
 4
 5                                    Peter Srojnik
                                 7847 N. Central Avenue
 6                                 Phoenix, AZ 85020
                                    ps@strojnik.com
                                    Plaintiff Pro Per
 7
 8
 9
10       I hereby certify that on June 2, 2021, I served the attached document by
         Electronic mail on the following, who are not registered participants of the
11       CM/ECF System:
12
13                                                        s/ Tana Davis-Digeno
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            7
                                                                        7686341v1(66097.2)
